                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION
                             No. 7:20-CV-00152-D

TONI BULLARD,                           )
                                        )
               Plaintiff,               )
                                        )
      v.                                )      ORDER
                                        )
KILOLO KIJAKAZI,                        )
 Acting Commissioner of                 )
 Social Security,                       )
                                        )
                      Defendant.        )


       Pursuant to the power of this Court to enter a judgment affirming, modifying

or reversing the Commissioner's decision with remand in Social Security actions

under sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g),

and upon consideration of the Commissioner's unopposec;l request to remand,this

cause for further administrative proceedings, the Court hereby reverses the

Commissioner's decision under sentence four of 42 U.S.C. § 405(g), and remands the

case to the Commissioner for further administrative proceedings with respect to

Plaintiffs claim of disability. See Shalala v. Schaefer, 509 U.S. 292 (1993);

Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      SO ORDERED this         I3 day of August, 2021.



                                   J s C. DEVER III
                                   UNITED STATES DISTRICT JUDGE




           Case 7:20-cv-00152-D Document 21 Filed 08/13/21 Page 1 of 1
